                                          Case 4:20-cv-07826-HSG Document 10 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SHAWN RUFFIN,                                      Case No. 20-cv-07826-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER OF REASSIGNMENT TO A
                                                 v.                                         DISTRICT JUDGE
                                  10

                                  11     SAN FRANCISCO SHERIFF'S
                                         DEPARTMENT,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Pro se plaintiff Shawn Ruffin appears to be a pretrial detainee at the San Francisco County

                                  15   Jail. He filed this civil rights action pursuant to 42 U.S.C. § 1983 against the San Francisco

                                  16   Sheriff’s Department and numerous employees thereof. Dkt. No. 1 at 2. On March 5, 2021, the

                                  17   Court screened the complaint pursuant to 28 U.S.C. § 1915A, and dismissed it with leave to

                                  18   amend, affording Mr. Ruffin an opportunity to plead facts sufficient to state a cognizable claim

                                  19   under the Fourteenth Amendment and equal protection. Dkt. No. 9. Mr. Ruffin was directed to

                                  20   file an amended complaint within twenty-eight days from the date the order was filed. Id. at 6. He

                                  21   was advised that failure to do so would result in this matter being reassigned to a district judge

                                  22   with the recommendation that the matter be dismissed without further notice to plaintiff. Id. That

                                  23   deadline has passed, and the Court has received no further communications from Mr. Ruffin.

                                  24          All named parties, including unserved defendants, must consent to magistrate judge

                                  25   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  26   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  27   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  28   magistrate judge). As this matter is ripe for dismissal due to Mr. Ruffin’s failure to file an
                                          Case 4:20-cv-07826-HSG Document 10 Filed 04/21/21 Page 2 of 2




                                   1   amended complaint in the time provided, and because not all parties have consented to magistrate

                                   2   judge jurisdiction, the matter must be reassigned to a district judge.

                                   3          Accordingly, the Clerk of the Court shall reassign this case to a district judge pursuant to

                                   4   the Court’s assignment plan.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 21, 2021

                                   7

                                   8
                                                                                                     VIRGINIA K. DEMARCHI
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
